Citation Nr: 0700247	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation for aid and 
attendance/housebound status.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  The most recent VA examination in connection 
with the veteran's claim for aid and attendance/housebound 
status due to his service-connected disabilities was 
conducted in April 2003.  The veteran and his wife have 
stated the veteran's condition has worsened since this 
examination.  They have stated frequent falls, weakness, 
unsteadiness, pain, and shortness of breath render the 
veteran unable to perform most activities of daily living.  
The veteran's medical records suggest alcoholism, diabetes, 
and spinal stenosis as possible causes of peripheral 
neuropathy in the veteran's lower limbs.  A diagnosis is not 
of record, however, because the veteran's service-connected 
back disability rendered him unable to walk or ride in a car, 
so he could not attend a VA examination scheduled for 
November 2005.  That said, the Board believes a new 
examination should be attempted in order to determine the 
extent to which the veteran's service-connected disabilities 
render him housebound or require the daily aid and attendance 
of another person.  See 38 C.F.R. § 3.351, 3.352 (2006).  

Statements from the veteran's wife also indicate the veteran 
has received assistance from a nurse for the past two years.  
In April 2006, the veteran was sent a letter requesting a 
copy of the nurse's license and a statement regarding the 
care he provides.  The veteran did not reply to this letter.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Nevertheless, further 
attempts should be made to obtain any relevant evidence the 
veteran's nurse may possess.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims, including the nurse who has been 
assisting him since approximately 2004 and 
any other individuals or healthcare 
providers from whom he has received 
assistance.  These individuals should be 
requested to provide their credentials and 
a statement or medical records describing 
the specific duties they provide and the 
number of hours worked per day.  After 
obtaining any necessary authorization from 
the appellant for the release of medical 
records, the AMC should obtain these 
records and associate them with the file.

2.  The AMC should take the appropriate 
steps to arrange for a VA examination with 
an individual with the expertise to 
determine if the veteran has a permanent 
need for regular aid and attendance or is 
housebound due to his service-connected 
disabilities.  As noted above, pain caused 
by the veteran's back disability prevented 
him from attending a VA examination 
scheduled for November 2005.  Therefore, 
the AMC should take the appropriate steps, 
to include the possibility of arranging 
for a field examination, in order to 
satisfy this instruction.

The examiner should review the veteran's 
medical record and determine the nature, 
extent, severity, and manifestations of 
the veteran's service-connected 
disabilities, and should determine whether 
it is at least as likely as not that the 
veteran's peripheral neuropathy is a 
manifestation of diabetes mellitus or any 
other service-connected disability. 

The examiner is requested to render an 
opinion as to whether the veteran's 
disabilities result in physical or mental 
impairment that render him so helpless as 
to require the regular aid and attendance 
of another person.  The examiner is 
requested to consider each existing 
condition and its impact on the veteran's 
ability to perform acts of daily living, 
including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, attending to his needs 
of nature, and any adjustments to any 
special orthopedic appliances he may use. 

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


